UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 24, 2013 Date of Report (Date of Earliest Event Reported) Commission file number–001-10852 INTERNATIONAL SHIPHOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 11 North Water Street, Suite 18290 Mobile, Alabama (Address of principal executive offices) (Zip Code) (251) 243-9100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02.Results of Operations and Financial Condition. On April 24, 2013, International Shipholding Corporation issued a press release reporting its financial results for the first quarter of 2013.A copy of the press release is filed as exhibit 99.1 to this report. Item 5.07.Submission of Matters to a Vote of Security Holders Our Annual Meeting of Stockholders was held April 24, 2013.At the Annual Meeting, the Company’s stockholders (i) elected each of the eight persons listed below to serve as a director of the Company for a term that will continue until the next annual meeting of stockholders, (ii) ratified the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the 2013 fiscal year and (iii) approved, on a non-binding advisory basis, the Company’s executive compensation. The matters voted upon and the results of the voting were as follows: (1)Election of Board of Directors: Nominee Votes For Votes Withheld Broker Non-Vote 1.Kenneth H. Beer 2.Erik L. Johnsen 3.Niels M. Johnsen 4.H. Merritt Lane 5.Edwin A. Lupberger 6.James J. McNamara 7.Harris V. Morrissette 8.T. Lee Robinson (2)Ratification of PricewaterhouseCoopers LLP, independent registered public accountants, as our independent auditors for the fiscal year ending December 31, 2013: Shares Voted For 6,627,754 Votes Against 31,678 Abstentions 17,648 (3)Non-binding advisory vote on executive compensation: Shares Voted For 4,903,283 Votes Against 149,827 Abstentions 21,917 Broker Non-Vote Item 9.01.Financial Statements and Exhibits. (c) Exhibit Exhibit NumberDocument Press Release dated April 24, 2013 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTERNATIONAL SHIPHOLDING CORPORATION /s/ Manuel G. Estrada Manuel G. Estrada Vice President and Chief Financial Officer DateApril 26, 2013
